Case 0:19-cv-61297-WPD Document 21 Entered on FLSD Docket 02/20/2020 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                          CASE NO. 19-61297-CIV-DIMITROULEAS

  MICHAEL RIZZO,

          Plaintiff,

  vs.

  MSC CRUISES, S.A.,

        Defendant.
  ___________________________________/

                              ORDER ON NOTICE OF SETTLEMENT

          THIS CAUSE is before the Court on the Notice of Settlement [DE 20], filed on February

  19, 2020.

          Accordingly, it is ORDERED AND ADJUDGED that the parties shall file the

  appropriate dismissal papers 1 on or before March 2, 2020.

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 20th day of February, 2020.




  Copies furnished to:
  All Counsel of Record


  1
    If the parties expect the Court to retain jurisdiction over a settlement agreement, the stipulation of
  dismissal must include language conditioning the stipulation on the Court retaining jurisdiction to
  enforce the settlement agreement. See Anago Franchising, Inc. v. Shaz, LLC, 677 F. 3d 1272, 1280
  (11th Cir. 2012).
